ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Gunderman on 08/23/2022.

The application has been amended as follows: 

	Claim 1 is being amended to read:
	1. A system for post-stroke rehabilitation and recovery, the system comprising: 
a computer having a processor, memory, and access to computer readable media; 
a sensing module comprising at least one sensor configured to sense action or intended action of a human body function to be rehabilitated and configured to provide an output; 
a machine learning system stored on the computer readable media and configured to receive the output of the at least one sensor and configured to extract attributes from the received output; 
a calibration computer program stored on the computer readable media where the computer program executes the [[steps]] step of: identifying patient motor patterns received from the machine learning system; 



 a virtual extremity controller stored on the computer readable media and configured to convert the extracted attributes into a digital control signal; and 
a virtual extremity renderer stored on the computer readable media and configured to render on a computer display a simulated version of the human body function using the digital control signal[[.]];
	wherein the virtual extremity renderer positively reinforces the desired muscle activity patterns when consistent but weak muscle activation is detected by the machine learning system in the identified patient motor patterns;
wherein the virtual extremity renderer positively reinforces any amount of muscle activity when very weak muscle activation is detected by the machine learning system in the identified patient motor patterns; and 
wherein the virtual extremity renderer presents imagery of desired muscle activity patterns when no measurable muscle activation is detected by the machine learning system in the identified patient motor patterns. 

Status of the Claims
Applicant’s arguments, filed 05/28/2022, have been fully considered. 
Applicant’s amendment amended claims 1, 3, 6, 8-14, and 17-21.
Applicant’s amendment cancelled claim 22.
Claims 1-21 as filed 05/28/2022, and in view of the examiner amendment detailed above, are the current claims hereby under examination. 

Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 05/28/2022, with respect to the claim objections have been fully considered and are persuasive. The claims have been amended to address the objections. The claim objections have been withdrawn. 

Claim Rejections - 35 USC § 112 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 05/28/2022, with respect to the claim rejections under 35 USC § 112 have been fully considered and are persuasive. The claims have been amended to address the rejections. The claim rejections under 35 USC § 112 have been withdrawn. 

Claim Rejections - 35 USC § 101 – Withdrawn 
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 05/28/2022, with respect to the claim rejections under 35 USC § 101 have been fully considered and are persuasive. The claims have been amended to include a practical application of the judicial exception. The claim rejections under 35 USC § 101 have been withdrawn. 

Claim Rejections - 35 USC § 102 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 05/28/2022, with respect to the claim rejections under 35 USC § 102 have been fully considered and are persuasive. The claims have been amended to include limitations not disclosed by the prior art previously relied upon. The claim rejections under 35 USC § 102 have been withdrawn. 

Claim Rejections - 35 USC § 103 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 05/28/2022, with respect to the claim rejections under 35 USC § 102 have been fully considered and are persuasive. The claims have been amended to include limitations not taught or suggested by the prior art previously relied upon. The claim rejections under 35 USC § 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 18, the prior art relied upon in previous rejections, and those discovered during search and consideration of the claims, fails to teach or reasonably suggest, a virtual extremity renderer reinforcing muscle activity or activation or displaying imagery of desired muscle activity patterns based on specific motor patterns as required by claims 1 and 18.
The closest prior art of record includes Tadi (US 20160235323 A1) who discloses a system for rehabilitation using a virtual controllable virtual extremity renderer wherein muscle activation can control an on/off function of the system. However, Tabi does not teach or suggest controlling aspects of the renderer based on specific patterns identified as required by claims 1 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791